Citation Nr: 0939827	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  04-38 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for a left foot disability manifested by callosities, 
pes planus, and hammer toes.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for chondromalacia patella with mild degenerative 
joint disease of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from 
October 1973 to July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  

The issue of entitlement to a disability rating in excess of 
10 percent for the left knee is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has a left foot disability productive of gait 
impairment, calluses, pes planus, and hammertoe deformities; 
it is a severe condition, and the maximum schedular rating is 
assigned.  


CONCLUSION OF LAW

A rating in excess of 30 percent for a left foot disability 
manifested by callosities, pes planus, and hammer toes is not 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.71a, Diagnostic Codes 5276-5284 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the Veteran with a 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the Veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  While no longer 
required, in this case it was requested that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the Veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

The Board is satisfied that the mandates of the VCAA have 
been met in this case.  There is no issue as to providing an 
appropriate application form or completeness of the 
application.  In February 2003, and October 2008 letters, he 
was informed about the information and evidence not of record 
that is necessary to substantiate his increased rating claim; 
the information and evidence that VA will seek to provide; 
and the information and evidence the claimant is expected to 
provide.  In addition, a post-adjudicative October 2008 
letter provided the Veteran notice regarding the evidence and 
information needed to establish a disability rating and 
effective dates, as outlined in Dingess-Hartman.     

In Vazquez-Flores v. Peake, 22 Vet App. 137 (2008), the Court 
of Appeals for Veterans Claims held that more specific notice 
was necessary for an increased rating claim, to include 
providing the applicable rating criteria.  Vazquez-Flores 
was, however, recently overruled in part, eliminating the 
requirement that such notice must include information about 
the diagnostic code under which a disability is rated, and 
notice about the impact of the disability on daily life.  See 
Vazquez-Flores v. Shinseki, Nos. 2008-7150, 2008-7115 (Fed. 
Cir. Sept. 4, 2009).  In any event, while not required, the 
Veteran was provided with the specific language of the 
diagnostic criteria in post-adjudicatory documents associated 
with the October 2008 VCAA letter.  

It is also pertinent to note that the Veteran is represented 
by the Disabled American Veterans, and that organization is 
presumed to have knowledge of the applicable criteria for 
rating foot disorders.  Neither the Veteran nor his 
representative have pled prejudicial error with respect to 
the content or timing of VCAA notice.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  With respect to the 
clinical examinations, the Board finds that the Veteran was 
provided thorough VA orthopedic examinations that included 
range of motion findings.  These evaluations are adequate for 
rating purposes; there is no duty to provide another 
examination or a medical opinion.  See 38 C.F.R. §§ 3.326, 
3.327 (2008). 

Legal Criteria-Initial Ratings/General

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

For claims for increased rating which do not rise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
Veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment. 38 C.F.R. § 4.10 (2009).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance. 38 C.F.R. § 4.40 (2009).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2009).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled." 

Analysis

The Veteran contends that his currently assigned 30 percent 
rating for a service-connected left foot disorder does not 
adequately contemplate the level of severity of his 
disability.  He argues that he should be awarded a higher 
level of compensation.  

There are several examinations of records which assess the 
condition of the Veteran's left foot.  The earliest of these, 
occurring in February 2003, assessed traumatic arthritis in 
the feet, with pain in the arches, and bilateral hammertoes.  
The Achilles tendon was not affected by the noted abnormal 
gait.  A second VA examination was afforded in April 2004, 
and the associated report noted a bilateral antalgic gait 
caused by the feet, with associated bunions, hammertoes, flat 
feet, and nucleated calluses.  At that time, the disability 
was not categorized as plantar warts; however, the disability 
was painful to the Veteran and was causative of an abnormal 
gait.  Podiatry consultations following this initial 
examination reveal that the Veteran uses orthotics to 
alleviate pain.  

A third VA examination occurred in November 2007, and an 
associated report revealed that there had been plantar 
calluses present since 1973, which had been alleviated with 
shaving.  There was pain in the foot, and weakness and 
fatigability while standing.  The right foot had similar 
symptoms, and the Veteran was noted to be able to walk one to 
three miles, and could not stand more than three hours.  The 
gait was again noted to be abnormal, with the Veteran walking 
on the outsides of his feet.  There were tender calluses over 
the soles of the second and third MTP in both feet, 
hammertoes in the second, third, fourth, and fifth toes, as 
well as bilateral pes planus.  The examiner stated that there 
were "significant effects" caused by the foot disability in 
occupational functioning, with decreased mobility, strength, 
and lifting/carrying being the chief impairments.  

Finally, the Veteran was examined in December 2008, with the 
associated report again noting a lengthy history of calluses 
since 1973.  The Veteran was noted to not have a 
hospitalization or surgical history for his feet, although 
pain is rather constant, even at rest.  Calluses were noted 
on the third, fourth, and fifth metatarsals, with 
fatigability and weakness noted during standing or walking.  
In addition top the bilateral calluses, the Veteran was noted 
to have a bilateral hallux valgus deformity, with the right 
foot being more severe than the left.

Currently, the Veteran is rated under Code 5284, which is a 
general provision dealing with unspecified injuries of the 
foot.  He is in receipt of a 30 percent evaluation, which is 
the maximum allowed under this provision.  Specifically, a 
30 percent evaluation is warranted when there is a severe 
injury to the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  The Veteran's service-connected condition does include 
pes planus, and it is noted that both the left and right foot 
are service-connected.  The Veteran could thus, potentially, 
get a 50 percent evaluation under Code 5276 if he were able 
to show a pronounced disability.  That is, if the pes planus 
was productive of extreme tenderness on the plantar surfaces, 
marked inward displacement, and severe spasm of the tendo-
Achilles on manipulation, all not improved by orthopedic 
shoes or appliances, a 50 percent evaluation would be 
warranted for the bilateral disability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  As the Veteran does not have 
spasms in the Achilles tendon, and as orthopedics provide 
relief so that he can walk and stand for approximately an 
hour at a time before resting, there is no indication that 
his disability is so severe as to warrant the higher rating.  
Thus, the current 30 percent disability is most appropriate, 
and is the maximum schedular rating available under the 
rating criteria currently assigned.  

The Veteran has not been hospitalized for his foot disorder, 
and while he is not employed, it was noted that he can stand 
and walk for approximately one hour at a time.  It is not 
indicated that the Veteran cannot work specifically due to 
his foot disorder, although any impact in movement is 
considered in the assignment of the current 30 percent 
rating.  That is, while the Veteran's disability is severe, 
it is not so unique as to require a remand to the Director of 
VA's Compensation and Pension Service for an extraschedular 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  Additionally, while 
fatigability and weakness have been noted on examination, the 
limitation caused by such disability is most certainly a part 
of the "severe disablement" established in the assigned 30 
percent rating.  Thus, the DeLuca factors have been fully 
contemplated in the current rating.  See DeLuca, supra.  As 
this is the case, the claim for an increase must be denied.  


ORDER

Entitlement to a disability evaluation in excess of 30 
percent for a left foot disability manifested by callosities, 
pes planus, and hammer toes, is denied.  


REMAND

The Veteran is currently in receipt of a 10 percent 
evaluation for his left knee.  There is some complexity 
regarding the procedural history of the disorder.  
Specifically, in April 2005, service connection was severed 
for the condition.  In a subsequent rating decision, however, 
service connection was restored, and there is no current 
issue with the effective date assigned.  The Veteran does 
contend, however, that his knee causes him greater disability 
than what is contemplated by the 10 percent rating.  

The Veteran was first examined for his left knee in 2003, and 
there is also a VA examination of record dated in November 
2007.  The latest of these examinations is somewhat recent; 
however, it is inadequate in assessing the level of severity 
of the condition.  Indeed, the examination in 2007 does give 
range of motion findings, but, only addresses instability as 
pertains to the right knee, which is also a service-connected 
condition, without addressing potential instability in the 
left knee.  

Given that the initial 2003 examination is dated, and that 
the 2007 examination fails to address instability, the Board 
must conclude that a current VA examination is necessary to 
properly assess the condition of the left knee.  While the 
age of examination is not, in itself, necessarily a reason to 
remand, given that the resolution of the appeal hinges on the 
current severity of the condition (to include whether 
instability is present, or not), a new examination would be 
the most helpful in determining the level of disablement.  
Indeed, VA has a duty to assist Veterans to obtain evidence 
needed to substantiate claims, and this duty to assist 
includes providing a thorough and contemporaneous medical 
examination. Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Where a medical examination does not contain sufficient 
detail to decide the claim on appeal (as is the case with the 
2007 examination), the Board must return the report as 
inadequate for evaluation purposes.  See Hayes v. Brown, 9 
Vet. App. 67, 73 (1996); 38 C.F.R. § 4.2.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all notification and 
development actions required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully satisfied.

2.  Schedule the Veteran for a 
comprehensive VA orthopedic examination 
for the purposes of determining the 
severity of his service-connected left 
knee disorder.  The examiner is asked to 
indicate the current level of limitation 
of motion in the left knee specifically, 
and to opine as to whether instability 
and/or subluxation is present due to the 
service-connected condition.  A detailed 
rationale should accompany the examination 
report.  

3.  Following the directed development, 
re-adjudicate the claim for an increase.  
Should the rating assigned be less than 
fully favorable, issue a supplemental 
statement of the case and forward the 
claim to the Board for final adjudication.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
V. L. Jordan 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


